Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 1 of 22




                 EXHIBIT A
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 2 of 22




    DISTRICT COURT
    CITY AND COUNTY OF DENVER, COLORADO
    1437 Bannock Street                                  DATE FILED: November 8, 2019 3:56 PM
    Denver, CO 80202                                     FILING ID: 7F008BD83E941
                                                         CASE NUMBER: 2019CV34297
    Plaintiff:

    Email on Acid, LLC

    v.

    Defendant:

    250ok, Inc., formerly 250ok LLC
                                                                 5 COURT USE ONLY 5
    Attorneys for Plaintiff:                                  Case Number:
    Name:        Zachary C. Garthe, #46741
                 Reid J. Allred, #37934                       Div.:
    Address:     CAMBRIDGE LAW LLC
                 4610 S. Ulster St.
                 Suite 150
                 Denver, CO 80237
    Phone:       (303) 488-3338
    FAX:         (303) 488-3337
    E-mail:      zac@cambridgelawcolorado.com
                 reid@cambridgelawcolorado.com

                                COMPLAINT AND JURY DEMAND



                                       INTRODUCTION

        1.      Email on Acid, LLC (“Email on Acid”) is an award-winning1 Denver technology
firm serving clients globally and employing dozens of Colorado citizens over the past decade. Given
the risk of software theft in the Digital Age, Email on Acid protects its proprietary services with
strict contracts seeking to prevent theft or abuse. Unfortunately, despite these protections,
Defendant stole Email on Acid's intellectual property anyway. After licensing Email on Acid's
technology and agreeing not to create a competing product, Defendant abused this access to create
its own rip-off version of the product, marketed itself as a competitor to Email on Acid, and has
attempted to poach Email on Acid’s customers—all using Email and Acid's intellectual property.


1
 In June 2019, Bank of America Merrill Lynch named Email on Acid as a recipient of the
Colorado Companies to Watch Award.
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 3 of 22




This form of corporate espionage is a textbook example of the harm sought to be prevented not only
by Email on Acid's licensing agreement, but also by Colorado's Uniform Trade Secret Act.


                                             PARTIES

       2.     Plaintiff Email on Acid is a limited liability company organized under the laws of
Colorado with its principle place of business located at 5500 Greenwood Plaza Boulevard, Suite
220, Greenwood Village, CO 80111.

        3.     Defendant 250ok, Inc., is a corporation organized under the laws of Delaware as of
September 18, 2017. Prior to this date, Defendant operated as a limited liability company organized
under the laws of Indiana. At all relevant times, Defendant's principle place of business has been
located at 9247 N. Meridian Street, Suite 301, Indianapolis, IN, 46260.


                                 JURISDICTION AND VENUE

       4.      This action arises from and is related to a contract between the parties. Jurisdiction
in Colorado is proper not only because Defendant transacts business in this state pursuant to C.R.S.
§ 13-1-124 but also because the parties contractually agreed to venue in and jurisdiction of this
Court. The contract provides:

               17.2 Governing Law - This Agreement, and any disputes arising from or
               relating to the interpretation thereof, shall be governed by and construed
               under the state of Colorado law as such law applies to agreements between
               Colorado residents entered into and to be performed within Colorado by
               two residents thereof and without reference to its conflict of laws principles
               or the United Nations Conventions for the International Sale of Goods.
               Except to the extent otherwise determined by Email on Acid, any action or
               proceeding arising from or relating to this Agreement must be brought in a
               federal court or state court in Colorado and each party irrevocably submits
               to the jurisdiction and venue of any such court in any such action or
               proceeding.

       5.      Venue is proper based on the contract provision above and also pursuant to C.R.C.P.
98(c) because the harm alleged herein occurred in Colorado.


                                  GENERAL ALLEGATIONS

Email on Acid develops a proprietary service to provide quality assurance for email marketing.

         6.     Email marketing is vital to any brand, but it can be risky. An email is final; once it
is sent, you cannot get it back. With the advent of mobile technology in the 2000s, email platforms
became increasingly complex across multiple versions of operating systems on various generations
of devices from several providers. This complexity presented marketers with a serious problem

                                                  2
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 4 of 22




because emails sent to one platform might not load correctly or function properly on another
platform. How could businesses ensure their marketing emails loaded accurately to avoid being
swiped into the trash? Enter Email on Acid.

        7.      In 2009, Email on Acid launched its email quality assurance software-as-a-service.
Email on Acid’s propriety service (the “Email Previews Service”) allows marketers to preview
how their emails will look in email platforms (e.g., Gmail, Yahoo, AOL) on mobile, desktop, and
web-based applications. Each email platform displays content differently and marketers rely on
Email on Acid’s services, which provide screenshots of how the email is rendered, to maintain their
brand integrity. Email on Acid’s Email Previews Service maintains applications that interface with
each email-platform provider so its clients do not have to own each device or an account in each
platform. The service also provides the ability to ensure all images, text, hyperlinks, etc. function
as intended across all email platforms.

        8.      Initially, Email on Acid only provided its Email Previews Service directly to end-
users of the service, but later it developed a “white-label” version that could be used by a licensee
to provide email quality assurance to its third-party customers. To utilize the white-label platform,
a company would license the use of Email on Acid’s application program interface (“API”) for the
Email Previews Service.

Defendant licenses Email on Acid’s Email Previews Service.

        9.     Defendant provides email marketing support through tools that assist in analytics
and deliverability. Its clients include email marketing corporations such as Marketo and SendGrid,
as well as brands such as Draft Kings and eharmony.

        10.     In 2015, Defendant purchased the white-label version of the Email Previews Service
for use with its existing clients. Defendant, through its Chief Technology Officer, Ryan Pfenniger,
executed an Email on Acid API License Agreement (the “License Agreement”) on August 3, 2015.
The License Agreement is attached hereto as Exhibit 1.

       11.    The License Agreement was (and is) designed to protect Email on Acid's intellectual
property underlying its Email Previews Service and prohibits licensees from creating a competing
product.

       12.     Specifically, the License Agreement restricts use of Email on Acid’s intellectual
property to “the limited use and access rights described in this Agreement.” (Ex. 1., Section 15).
The License Agreement also prohibits use of confidential information, including technical
information, “except as expressly permitted in this Agreement.” (Id., Section 16).

       13.      The permitted uses explicitly prescribe that “Licensee [shall not] build or create any
product that directly competes with [Email on Acid’s] Email Previews service.” (Id., Section 13(e).)

        14.     The License Agreement is a valid and enforceable agreement, and Defendant was
fully aware of its restrictions, including the prohibition on developing a competing product.

        15.    At all times under the License Agreement, Email on Acid fully performed its
obligations, and the two companies carried on business, seemingly without issue, for years.

                                                  3
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 5 of 22




Defendant threatens to breach the License Agreement as a tactic to drive down Email on
Acid’s acquisition price.

        16.    In 2018, problems began. Recognizing the value of the Email Previews Service,
during one or more phone calls in early 2018, Defendant's Chief Executive Office, Greg Kraios,
threatened Email on Acid's Chief Executive Office and Co-Founder, John Thies, that Defendant
would either acquire Email on Acid or rip-off the Email Previews Service (despite the prohibition
against doing so in the License Agreement).

        17.     Soon after, in May 2018, at the Email Innovations Summit in Las Vegas, Nevada,
Mr. Kraios repeated the threat to Mr. Thies in person, but elevated his threat and suggested that
Defendant could start developing the competitive product. Mr. Thies told Mr. Kraios that he was
not interested in selling Email on Acid, and advised Mr. Kraios against developing the competing
product.

       18.     After making these repeated threats, Mr. Kraios then approached Mr. Thies in June
2018 while attending another conference in Amsterdam, where Defendant again offered to acquire
Email on Acid.

        19.     At the time, Email on Acid believed that Mr. Kraios was making baseless threats
(threats it was precluded from acting on by the License Agreement) in an attempt to drive down
Email on Acid's acquisition price.

Defendant, willfully and with wanton disregard, breaches the License Agreement.

       20.     Despite its threats, Defendant continued to license and use Email on Acid’s API
pursuant to the License Agreement.

        21.    A year later, in June 2019, Email on Acid became aware of Defendant running
online advertisements on Google.com, in which Defendant marketed its company and services as a
competitor to Email on Acid:




                                               4
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 6 of 22




         22.     At this time, Email on Acid became aware that Defendant had developed and was
offering     its     own     email-previews    service,  as     depicted   on    its    website
(https://250ok.com/tour/design/):




       23.     By developing a directly competing email-previews service, Defendant violated the
terms of use of the intellectual property licensed under the License Agreement.

Defendant misappropriates Email on Acid’s confidential trade secrets in order to develop a
directly competing rip-off email-previews service.

         24.    On information and belief, at some time beginning in 2017, Defendant began
development of its own service to compete directly with Email on Acid’s Email Previews Service.
At all times during this development, Defendant had access to Email on Acid’s proprietary API (via
the License Agreement) and continued to use this API. On information and belief, Defendant used
Email on Acid’s API to perform benchmarking tests on its own product development in order to
gain unfair competitive advantage over Email on Acid’s directly competing service.

        25.    When a licensee operates Email on Acid’s proprietary API for the Email Previews
Service under the License Agreement, the licensee is presented with a wealth of technical
information on the performance and operation of the Email Previews Service. This technical
information includes screenshots of how an email will look in each of the supported email
platforms, a detailed outline of the service’s performance in producing said screenshots, latency of
the API performance, screenshot failure rates, and benchmarking information—meaning the
licensee could use automation to aggregate the performance of the Email Previews Service and
compare it to a competitive product providing significant competitive advantage over those trying
to develop a competitive product without API access.

       26.     Moreover, a licensee also has access to Email on Acid’s proprietary technical design
information in order to interface with Email on Acid’s API. This access gave Defendant an unfair
advantage in the marketplace specifically against Email on Acid’s own clients. Each of Email of
Acid’s clients must develop an interface to process data from Email on Acid’s API, which often

                                                 5
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 7 of 22




takes significant time and cost to develop. When a licensee, such as Defendant, develops a
competing email-previews service it can (and, on information and belief, does) mimic Email on
Acid’s technical design to integrate with the interface developed by Email on Acid’s existing
clients. Doing so makes the cost negligible for a client to switch from Email on Acid’s service to
Defendant’s service.

        27.    All of this technical information is highly sensitive, constitutes Email on Acid’s
proprietary trade secrets and is not available to anyone who does not have a signed License
Agreement with Email on Acid.

        28.     Email on Acid takes reasonable steps to protect disclosure of the technical
information presented from the Email Previews Service because this information is the most
important competitive information for creating and comparing competing email-previews services.
All access to the functionality and design of Email on Acid’s API is protected by keys and
passwords which prevents anyone without a key and password from having access to Email on
Acid’s trade-secret technical information. Even internally, access to this technical information is
limited to those that require access to perform customer support, business analytics, system updates,
and system maintenance. And all employees and contractors sign agreements with confidentiality
provisions to protect against abuse or disclosure.

       29.      Externally, only licensees bound by an Email on Acid API License Agreement (like
the License Agreement at issue) have access to the API and resulting trade-secret technical
information, and all these licensees agree to confidentiality provisions and to protect Email on
Acid’s intellectual property (as Defendant did).

        30.      Moreover, theft of the trade secrets and other intellectual property through abuse of
the license is exactly the harm contemplated and sought to be prevented by the License Agreement.
For this reason, the License Agreement includes detailed provisions as to permitted use of
intellectual property, provisions allowing for equitable relief in recognition of the irreparable harm
such a breach would cause, and indemnity against a licensee's abuse of the API.

       31.     Indeed, the technical information resulting from operation of Email on Acid’s API
is some of the most valuable trade secrets owned by Email on Acid, as it details the resulting
functionality of the Email Previews Service—the backbone service of the company. The
functionality of the Email Previews Service took over 10 years to develop. The Email Previews
Service is Email on Acids’ core product offering, which it is constantly updating and upgrading.
Email on Acid has a dedicated team of ten full-time employees—product managers, engineers, and
support specialists—that manage and maintain the service daily. This product is incredibly difficult
to maintain. Some vendors (e.g., Gmail) do not notify Email on Acid of changes they make in their
platforms, requiring constant experimenting and adjustment of how the application interfaces with
these platforms. The immense challenge involved in developing this service is one of the main
reasons why there were only two companies in the world providing this service: Email on Acid and
its competitor (Litmus). But now Defendant has stolen Email on Acid’s trade-secret technical
information to create its own service to unfairly compete for Email on Acid’s clients.




                                                  6
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 8 of 22




        32.     If it were not for Defendant’s abuse of the license to misappropriate these trade
secrets, Defendant could not have independently discovered the information. The only means of
access it had to this information was through use of Email on Acid’s API.

        33.     Abuse of this technical information—misappropriated by using a bad-faith
license—is extremely harmful to Email on Acid; perhaps an existential threat. It allows Defendant
to unfairly outcompete Email on Acid in both product quality and price. By benchmarking against
Email on Acid's Email Previews Service during development of its competitor product, Defendant
can (and, on information and belief, did) continue to refine its product until it could validate that its
service matched or out-competed Email on Acid's. Moreover, on information and belief, Defendant
can now bundle its wrongly acquired email previews service with its existing services free-of-
charge, as Defendant is no longer paying Email on Acid's license. Finally, Defendant can virtually
eliminate the cost for Email on Acid's clients to switch from Email on Acid's service over to
Defendants (which no other competitor can do). The competitive advantage provided to Defendant
immeasurable, allowing them to outcompete future clients and poach away existing ones.

Email on Acid terminates the License Agreement to protect itself.

        34.   After learning of Defendant’s breach of the License Agreement (and suspected
misappropriation of trade secrets), Email on Acid formally provided notice of termination of the
License Agreement on July 2, 2019, which became effective August 1, 2019. In this notice, Mr.
Thies stated:

                It’s unfortunate that I have to provide this notice but this email is a formal
                notification of Email on Acid’s intent to terminate the API License
                Agreement with 250ok, pursuant to section 8 of the API Agreement. It is
                not something that I want to do but is in the best interests of EOA given that
                250ok has recently released a product that is in direct competition with our
                email rendering services. I hope that you understand given that this has
                created a conflict of interest between our organizations.

       35.    In response, on July 3, Mr. Kraios conceded that it directly competes with Email on
Acid, saying “We completely understand, and although we technically compete, I still think there
might be ways for us to do some cool things together.”

Defendant attempts to steal Email on Acid’s clients.

         36.   On information and belief, before and after termination of the License Agreement,
Defendant has actively sought to poach Email on Acid’s clients away from its Email Previews
Service and over to Defendant’s competing email-previews service. As a result of Defendant’s
activities, Email on Acid has been forced to lower its prices for at least one client, causing
significant damage to Email on Acid that could not have occurred but for Defendant’s wrongful
actions.




                                                   7
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 9 of 22




                                 FIRST CLAIM FOR RELIEF

                                     Breach of Contract
                              (Breach of the License Agreement)

       37.     Email on Acid realleges and incorporates all allegations above.

       38.   Email on Acid and Defendant entered into a valid and enforceable contract, the
License Agreement, on August 3, 2015.

        39.    At all times during the existence of the contract between the parties, Email on Acid
fully performed all obligations under the License Agreement.

       40.     The License Agreement placed heavy restrictions on Defendant's use of Email on
Acid's intellectual property, including its API (Ex. 1, Section 15) and confidential technical
information (Id., Section 16). The permitted uses of Email on Acid's intellectual property excluded
Defendant from building or creating any product that directly competes with Email on Acid's Email
Previews Service. (Id., Section 13(e)).

        41.   On information and belief, in 2017, while subject to the License Agreement and
unbeknownst to Email on Acid, Defendant began building its own email-previews service to
directly compete with Email on Acid's Email Previews Service.

      42.    In 2018, Defendant made numerous threats to intentionally breach the License
Agreement and build a competing email-previews service.

         43.    In June 2019, Email on Acid learned that Defendant had in fact built a competing
email-previews service, which it began marketing as a direct competitor to Email on Acid with
advertisements stating, “Email On Acid Alternative | 250ok”. On information and belief, Defendant
used Email on Acid’s API in order to assist in building this competing product. Defendant breached
at least Sections 15 and 16 of the License Agreement.

      44.     In view of Defendant’s breach of the contract, Email on Acid terminated the License
Agreement in August 2019. The License Agreement provides for the following survival provision
(emphasis added):

               17.8 Survival - In addition to any other terms that, by their nature survive
               expiration or termination, the following provisions will survive any
               expiration or termination of this Agreement: … 7 (Indemnity); 15
               (Intellectual Property); 16 (Confidentiality); and 17 (Misc.).

       45.     Section 7 states as follows (emphasis added):

               7. INDEMNITY - … Licensee shall indemnify and hold harmless Email
               on Acid from any and all claims, damages, liabilities, costs and fees
               (including reasonable attorneys' fees) arising from Licensee's use of the
               API.


                                                8
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 10 of 22




      46.   Section 15 states as follows (emphasis added):

            15. INTELLECTUAL PROPERTY - Other than the limited use and
            access rights and licenses expressly set forth in this Agreement, Email on
            Acid reserves all right, title and interest (including all intellectual property
            and proprietary rights) in and to: (a) the API services; (b) the Marks; and
            (c) any other technology and software that we provide or use to provide the
            Email on Acid API. The Licensee does not, by virtue of this Agreement or
            otherwise, acquire any ownership interest or rights in the API Services, the
            Marks, or other technology and software (including third party technology
            and software), except for the limited use and access rights described in this
            Agreement.

      47.   Section 16.1 states as follows (emphasis added):

            16. CONFIDENTIALITY

            16.1 Each Party acknowledges that the other Party may disclose certain
            technical, financial, or business information that such other Party considers
            to be confidential and proprietary, including, without limitation,
            information regarding existing and future technical, business and marketing
            plans and product strategies, finances, and the identity of actual and
            potential customers and suppliers (“Confidential Information”), and that the
            unauthorized use or disclosure of any such Confidential Information by the
            Party using such Confidential Information (the “Receiving Party”) would
            cause irreparable financial and other damages to the disclosing Party (the
            “Disclosing Party”). The Receiving Party agrees not to disclose to any third
            party, use or duplicate any Confidential Information of the Disclosing Party,
            except as expressly permitted in this Agreement. …

      48.   Section 13(e) states as follows:

            13.) PERMITTED USES

            e. At no time under this agreement shall the Licensee [(Defendant)] build
            or create any product that directly competes with E[mail on Acid]’s Email
            Previews service.

      49.   Section 17.2 states as follows (emphasis added):

            17. MISCELLANEOUS

            17.12 Equitable Relief - Each of the Parties acknowledges and agrees that
            a breach or threatened breach by a Party of the provisions of Sections 2
            ([Proprietary] Rights); 15 (Intellectual Property) and/or 16 (Confidentiality)
            will cause irreparable damage to the non-breaching Party and in the event
            of such a breach, the non-breaching Party will have, in addition to any other
            rights it may have, the right to seek equitable relief, including injunctive

                                               9
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 11 of 22




               relief without an obligation to prove actual damages, post bond or any other
               security.

       50.      Defendant willfully breached the License Agreement. As a result of Defendant's
breach, it has caused Email on Acid to suffer irreparable harm and actual damages to be proven at
trial.

       51.    Because Defendant's use of Email on Acid's API caused these damages, Defendant
must indemnify and hold harmless Email on Acid, including by paying its reasonable attorney fees.

      52.     Email on Acid is entitled to equitable relief, including both preliminary and
permanent injunctive relief, without an obligation to prove actual damages or post a bond.


                                SECOND CLAIM FOR RELIEF

                                      Unjust Enrichment
                   (Brought in the alternative to the First Claim For Relief)

       53.     Email on Acid realleges and incorporates all allegations above.

        54.     Defendant received the benefit of access to Email on Acid's technical information
regarding the performance and operation of its Email Previews Services product and API by
entering into the License Agreement. This access allowed it to develop a competing email-previews
product to directly unfairly compete with Email on Acid.

        55.    Defendant benefited from the ability to benchmark its competing email-previews
product during development against Email on Acid's product and benefited from Email on Acid's
technical design structure in order to interoperate with the API interfaces of Email on Acid's clients.
Moreover, even if Defendant had not benchmarked or mimicked Email on Acid's technical design,
by having access to Email on Acid's API and resulting technical information while simultaneously
directly competing with Email on Acid, Defendant had an unjust benefit of competitive market
information.

       56.    Defendant's benefit was derived at Email on Acid's expense because Email on Acid
has been damaged by an amount to be proven at trial as a result of Defendant's unfair competitive
advantage though misappropriated access to Email on Acid's API.

       57.     Under the circumstances, it would be unfair for Defendant to retain this benefit at
the expense of Email on Acid. Email on Acid seeks all relief deemed equitable by the Court.




                                                  10
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 12 of 22




                                 THIRD CLAIM FOR RELIEF

                               Misappropriate of Trade Secret
         (Violation of Colorado Uniform Trade Secrets Act, C.R.S. § 7-74-101 et seq.)

         58.   Email on Acid realleges and incorporates all allegations above.

         59.   Defendant has misappropriated Email on Acid’s trade secrets through improper
means.

       60.    Email on Acid’s performance and operational technical information provided
through use of its API qualifies as trade secret under the Colorado Uniform Trade Secrets Act
(“CUTSA”). (See C.R.S. § 7-74-102(4)).

        61.     This information is not publicly known, and Email on Acid has taken reasonable
efforts to maintain its secrecy. All persons and entities with access to this information are subject
to confidentiality obligations, and access is controlled with key and password protections. This
information is not known outside of Email on Acid’s business and cannot be derived from public
information. It is extremely costly, perhaps impossible, to discover without having access to Email
on Acid’s API.

       62.     This trade secret information has independent economic value. It allows a
competitor to develop a competitive product that eliminates any cost for a client to switch from
Email on Acid's platform to the competitor platform. Indeed, because the Email Previews Service
is Email on Acid's core product, its secret technical information is perhaps the most valuable
information possessed by Email on Acid.

        63.     Defendant misappropriated Email on Acid's trade secrets under CUTSA. (See
C.R.S. § 7-74-102(2)). Defendant stole and used Email on Acid's trade secrets without express or
implied consent through improper means, including at least by theft and espionage, and possibly
other improper means. Defendant also used Email on Acid's trade secrets when it knew that use of
these trade secrets were limited, pursuant to the License Agreement.

       64.     Defendant used improper means under CUTSA to misappropriate Email on Acid's
trade secrets. (See C.R.S. § 7-74-102(1)). Defendant breached its duties under the License
Agreement, engaged theft and corporate espionage through electronic and other means, and used
other unlawful means to use Email on Acid's API to develop its own competing email-preview
product.

        65.     Defendant knew that it was subject to the restrictions of the License Agreement, but
nevertheless willfully, wantonly, and maliciously misappropriated Email on Acid's most sensitive,
secret, valuable trade secrets in order to unfairly compete with Email on Acid, in part as a means of
devaluing the company prior to take-over.

      66.     Email on Acid is entitled to damages to be proven at trial, including exemplary
damages, and attorney fees.



                                                 11
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 13 of 22




                                   PRAYER FOR RELIEF

      WHEREFORE, Email on Acid prays for entry of judgment in its favor and against
Defendant and requests that the Court provide the following relief:

       A.     An award of damages for all harm caused to Email on Acid by Defendant through
              its breach of the License Agreement, including an indemnification against all
              damages caused by Defendant’s use of the API, including an award of reasonable
              attorney fees;

       B.     In the alternative to damages caused by Defendant’s breach of the License
              Agreement, an award in equity for restitution for all harm caused to Email on Acid
              by Defendant, including unjust enrichment of Defendant by Email on Acid, in an
              amount to be proven at trial;

       C.     An award of damages for all harm caused to Email on Acid by Defendant through
              misappropriation of Email on Acid’s trade secrets in an amount to be proven at trial,
              including exemplary damages and attorney fees;

       D.     An award of preliminary and permanent injunctive relief enjoining Defendant from
              continued breach of the License Agreement and misappropriation of Email on
              Acid’s trade secrets by ordering Defendant to stop offering, selling, or providing its
              email-previews product;

       E.     An award of exemplary damages;

       F.     An award of costs and attorney fees;

       G.     An award of prejudgment interest; and

       H.     All other relief the Court deems proper and just.


                                       JURY DEMAND

       Email on Acid respectfully demands that all claims and issues triable to a jury be so tried.



Respectfully submitted this 8th day of November, 2019.


                                             CAMBRIDGE LAW LLC
                                             By: s/ Zachary C. Garthe
                                             Zachary C. Garthe, # 46741

                                             ATTORNEYS FOR PLAINTIFF EMAIL ON
                                             ACID, LLC
                                                12
Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 14 of 22




                                               DATE FILED: November 8, 2019 3:56 PM
                                               FILING ID: 7F008BD83E941
                                               CASE NUMBER: 2019CV34297




                                   EXHIBIT 1

             Email on Acid API License Agreement, signed by Defendant
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 15 of 22




          EMAIL ON ACID API LICENSE AGREEMENT
                                                    250ok LLC
This API License Agreement is made between ________________________________________herein
after referred to as ("Licensee"), with a principal place of business at
   9247 N Meridian Street, Suite 100, Indianapolis, IN 46260
______________________________________________________________________________and
Email on Acid LLC (“EOA” or “Email on Acid”) with a principal place of business at 5670 Greenwood
                                                              8    3
Plaza BLVD Suite 412, Greenwood, CO 80111, dated as of ___/___/______    2015 (the “Effective Date”).


BY INTERACTING IN ANY WAY WITH THE EMAIL ON ACID API, INCLUDING, BUT NOT LIMITED TO
REQUESTING CREDENTIALS OR MAKING API CALLS, THE LICENSEE UNCONDITIONALLY CONSENTS AND
AGREES TO BE BOUND BY AND A PARTY TO THE FOLLOWING TERMS AND CONDITIONS:

1. GRANT OF LICENSE - Subject to your ("Licensee's") full compliance with all of the terms and
conditions of this API Agreement ("Agreement"), Email on Acid, LLC ("Email on Acid") grants Licensee a
non-exclusive, revocable, nonsublicensable, nontransferable license to download and use the Email on
Acid application program interface and other materials provided by Email on Acid (collectively, "API")
to develop, reproduce and distribute applications that interoperate with EmailonAcid.com. Licensee
may not install or use the API for any other purpose without Email on Acid's prior written consent.

Licensee shall not use the API in connection with or to promote any products, services, or materials
that constitute, promote or are used primarily for the purpose of dealing in: spyware, adware, or other
malicious programs or code, counterfeit goods, items subject to U.S. embargo, unsolicited mass
distribution of email ("spam"), multi-level marketing proposals, hate materials,
hacking/surveillance/interception/descrambling equipment, libelous, defamatory, obscene,
pornographic, abusive or otherwise offensive content, prostitution, body parts and bodily fluids, stolen
products and items used for theft, fireworks, explosives, and hazardous materials, government IDs,
police items, gambling, professional services regulated by state licensing regimes, non-transferable
items such as airline tickets or event tickets, weapons and accessories.

2. PROPRIETARY RIGHTS - As between Email on Acid and Licensee, the API and all intellectual property
rights in and to the API are and shall at all times remain the sole and exclusive property of Email on
Acid and are protected by applicable intellectual property laws and treaties.

3. OTHER RESTRICTIONS - Except as expressly and unambiguously authorized under this Agreement,
Licensee may not (i) copy, rent, lease, sell, transfer, assign, sublicense, disassemble, reverse engineer
or decompile (except to the limited extent expressly authorized by applicable statutory law), modify or
alter any part of the API; (ii) otherwise use the API on behalf of any third party.

 4. WARRANTY DISCLAIMER - THE APIs ARE PROVIDED "AS IS" WITHOUT WARRANTY OF ANY KIND.
EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, EMAIL ON ACID AND ITS VENDORS EACH
DISCLAIM ALL WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, REGARDING THE API,
INCLUDING WITHOUT LIMITATION ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
ACCURACY, RESULTS OF USE, RELIABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, INTERFERENCE
WITH QUIET ENJOYMENT, AND NON-INFRINGEMENT OF THIRD-PARTY RIGHTS. FURTHER, EMAIL ON



                                                                                            Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 16 of 22



ACID DISCLAIMS ANY WARRANTY THAT LICENSEE'S USE OF THE API WILL BE UNINTERRUPTED OR
ERROR FREE.

5. CUSTOMER SUPPORT - For purposes of this agreement, "Support" means consultative guidance
provided by Email on Acid pertaining to the installation and usage of the application programming
interface.

Email on Acid agrees to support the Licensee regarding any and all issues that may arise from the
technical integration, disruption in service, or exceedingly slow Acid test processing times - standard
processing times are between one and five minutes. Greater detail outlined in Exhibit B.

Email on Acid agrees to support Licensee customers who have reported valid Acid test discrepancies.
For purposes of this agreement a "discrepancy" is any slight variance from the email client simulations
and the actual result in any or all of the email client applications that are supported in the API. Or the
“discrepancy” is an overlap of content caused by our screenshot software piecing together the
individual screenshots. Email on Acid retains the right to choose which discrepancies will be resolved.

Email on Acid does not agree to provide the Licensee or any of its customers with ongoing support such
as business consulting or other professional internet services including, but not limited to email design,
email templates, web design, XHTML, HTML, CSS, CGI, or any other form of web development services.
This includes time spent communicating with the Licensee or any of its customers and any time spent
performing associated research, duplicating customer problems, acquiring knowledge of customer’s
third party product or performing any other task associated with providing support to the Licensee or
its customers.

6. LIABILITY LIMITATION - REGARDLESS OF WHETHER ANY REMEDY SET FORTH HEREIN FAILS OF ITS
ESSENTIAL PURPOSE OR OTHERWISE, AND EXCEPT FOR BODILY INJURY, IN NO EVENT WILL EMAIL ON
ACID OR ITS VENDORS, BE LIABLE TO LICENSEE OR TO ANY THIRD PARTY UNDER ANY TORT, CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY LOST PROFITS, LOST
OR CORRUPTED DATA, COMPUTER FAILURE OR MALFUNCTION, INTERRUPTION OF BUSINESS, OR
OTHER SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF
THE USE OR INABILITY TO USE THE API, EVEN IF EMAIL ON ACID HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGES AND WHETHER OR NOT SUCH LOSS OR DAMAGES ARE
FORESEEABLE. ANY CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT
WITHIN ONE (1) YEAR AFTER THE OCCURRENCE OF THE EVENT GIVING RISE TO SUCH CLAIM. IN
ADDITION, EMAIL ON ACID DISCLAIMS ALL LIABILITY OF ANY KIND FOR EACH OF THEIR SUPPORTED
EMAIL CLIENT APPLICATION PROVIDERS.

7. INDEMNITY - Licensee agrees that Email on Acid shall have no liability whatsoever for any use
Licensee makes of the API. Licensee shall indemnify and hold harmless Email on Acid from any and all
claims, damages, liabilities, costs and fees (including reasonable attorneys' fees) arising from Licensee's
use of the API.

8. TERM AND TERMINATION - This Agreement shall continue until terminated as set forth in this
Section. Either party may terminate this Agreement at any time, for any reason, or for no reason
including, but not limited to, if Licensee violates any provision of this Agreement. Any termination of


                                                                                             Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 17 of 22



this Agreement shall also terminate the license granted hereunder. Requests to terminate this
Agreement must be made in writing, to Email on Acid, with a minimum notice of thirty (30) days. Upon
termination of this Agreement for any reason, Licensee shall destroy and remove from all computers,
hard drives, networks, and other storage media all copies of the API, and shall so certify to Email on
Acid that such actions have occurred. Email on Acid shall have the rights to any remaining support or
API service fees up until the date of termination. Upon termination of this agreement, the Licensee
agrees to make payments on any remaining invoices for Acid Test results.

9. EXPORT CONTROLS - Licensee shall comply with all export laws and restrictions and regulations of
the Department of Commerce, the United States Department of Treasury Office of Foreign Assets
Control ("OFAC"), or other United States or foreign agency or authority, and Licensee shall not export,
or allow the export or re-export of the API in violation of any such restrictions, laws or regulations. By
downloading or using the API, Licensee agrees to the foregoing and represents and warrants that
Licensee is not located in, under the control of, or a national or resident of any restricted country.

10. DOWNTIME AND SERVICE SUSPENSIONS - The Licensee acknowledges that: (a) access to and use
of the Email on Acid API may be suspended for the duration of any unanticipated or unscheduled
downtime or unavailability of any portion or all of the API for any reason, including as a result of power
outages, system failures or other interruptions; and (b) Email on Acid shall also be entitled, without any
liability to the Licensee, to suspend access to any portion or all of the API at any time, on a service-wide
basis for; (a) scheduled downtime to permit us to conduct maintenance or make modifications to any
service; or (b) in the event of a virus attack, other attack on the API, or in an event that we determine,
in our sole discretion, may create a risk to the applicable service, to the Licensee or to any of our other
customers if the service were not suspended; or (c) in the event that we determine that any service is
prohibited by law or we otherwise determine that it is necessary or prudent to do so for legal or
regulatory reasons (collectively, “Service Suspensions”). Email on Acid shall have no liability
whatsoever for any damages, liabilities, losses (including any loss of data or profits) or any other
consequences that the Licensee may incur as a result of any Service Suspension. To the extent we are
able, we will endeavor to provide the Licensee with email notice of any Service Suspension but shall
have no liability for the manner in which we may do so or if we fail to do so.

11. SERVICE LEVEL AGREEMENT - Email on Acid agrees to meet or exceed the service level
requirements set forth in Exhibit A.

12. PAYMENT TERMS

a. Email on Acid shall submit invoices for all services rendered and expenses incurred on the 1 st of each
month. Licensee shall pay Email on Acid within 30 days after receipt of each invoice. Any expenses
incurred by Email on Acid in connection with the performance of services under this Agreement are to
be paid by Client within one invoice period.

12.2 Payment Methods Credit Card is preferred. Checks are accepted on a per-case basis and must be
negotiated before this contract is signed, otherwise it is required that payment must be submitted by
Credit Card. Wire-transfers may be considered on a per-case basis with an additional charge of $50.00
US per transaction.



                                                                                              Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 18 of 22




   a. If Licensee elects to absorb the cost of Acid Test results as a value added service to their
      members, they would fall under the Email on Acid "White-label RESTful API " and must pay for
      access to the Live Acid Test Server according the amount shown in Exibit B based on the
      number of Events ran in each month.
   b. The pricing chart is guaranteed for 12 months following the date this agreement is signed. The
      Licensee agrees that beyond the 12 month initial period, they may be subject to increase in
      price, for the following 12 month period, based on increased usage. If the Licensee surpasses
      the maximum number of events listed in the Exibit B, the Licensee understands API contract
      may be suspended and/or terminated. This is done in the interest of both parties as a new
      contract and pricing terms will need to be agreed to.

Licensee is required under this Agreement to disclose their plans for the Email on Acid API
implementation and their methods by which they charge their customers. If, for any reason the
Licensee should change their business model the Licensee agrees to notify Email on Acid in writing,
email or written letter, and sign an updated contract before releasing any Acid Test pricing
modifications to their customers. Under this contract, changes to the Licensee customer billing
structure with respect to Acid Tests without prior notification to Email on Acid is strictly prohibited and
Email on Acid retains the right to discontinue the API service at any time.

Licensee also understands that if they change the way they bill their customers for Acid Test results,
they may fall into a different Email on Acid API payment program and their monthly invoices from
Email on Acid will reflect this change in service.

13.) PERMITTED USES

a. Licensee may write or develop software, web sites, or other online services or technology that
interfaces with the Email on Acid API. The API includes machine images containing software
application screen shots, data and associated configuration settings. Licensee acknowledges that Email
on Acid may change, deprecate or republish API calls or features from time to time, and that it is the
responsibility of the Licensee to ensure that calls to the API are compatible. The Licensee further
acknowledges that Email on Acid may change or remove features or functionality of the API at any
time.

b. Licensee may use Email Content for or from its end users in accordance with the terms of this
Agreement. “Email Content” means any machine images or data that get sent through the Email on
Acid API for testing. The Licensee is responsible for all terms and conditions applicable to said Email
Content.

c. Licensee may not interfere or attempt to interfere in any manner with the functionality or web
services provided through the Email on Acid API.



                                                                                              Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 19 of 22



d. Licensee may not compile or use the Email on Acid data results or any other information obtained
through the API for the purpose of spamming, unsolicited contacting of sellers or customers, or other
impermissible advertising, marketing or other activities, including, without limitation, any activities
that violate anti-spamming laws and regulations.

e. At no time under this agreement shall the Licensee build or create any product that directly
competes with EOA’s Email Previews service.

14. SECURITY - At Email on Acid, we strive to keep Licensee content secure, but cannot guarantee that
we will be successful at doing so, given the nature of the Internet. Accordingly, the Licensee
acknowledges that they bear sole responsibility for adequate security, protection and backup of their
content and internet applications. Email on Acid strongly encourages the Licensee, where available and
appropriate, to (a) use encryption technology to protect content from unauthorized access, (b)
routinely archive content, and (c) keep your applications or software that you use or run with our API
current with the latest security patches and updates. Email on Acid will have no liability to the Licensee
for any unauthorized access or use, corruption, deletion, destruction or loss of any Licensee content or
applications.

15. INTELLECTUAL PROPERTY - Other than the limited use and access rights and licenses expressly set
forth in this Agreement, Email on Acid reserves all right, title and interest (including all intellectual
property and proprietary rights) in and to: (a) the API services; (b) the Marks; and (c) any other
technology and software that we provide or use to provide the Email on Acid API. The Licensee does
not, by virtue of this Agreement or otherwise, acquire any ownership interest or rights in the API
Services, the Marks, or other technology and software (including third party technology and software),
except for the limited use and access rights described in this Agreement.

16. CONFIDENTIALITY

        16.1 Each Party acknowledges that the other Party may disclose certain technical, financial, or
business information that such other Party considers to be confidential and proprietary, including,
without limitation, information regarding existing and future technical, business and marketing plans
and product strategies, finances, and the identity of actual and potential customers and suppliers
(“Confidential Information”), and that the unauthorized use or disclosure of any such C onfidential
Information by the Party using such Confidential Information (the “Receiving Party”) would cause
irreparable financial and other damages to the disclosing Party (the “Disclosing Party”). The Receiving
Party agrees not to disclose to any third party, use or duplicate any Confidential Information of the
Disclosing Party, except as expressly permitted in this Agreement. The Receiving Party will limit the
disclosure of all such Confidential Information to those of its employees and agents who have a need
to know such Confidential Information for the performance of this Agreement. The Receiving Party
further agrees to take all reasonable measures to maintain the confidence of all such Confidential
Information in its possession or control, which measures will in no event, be less than the measures
that the Receiving Party takes to protect its own confidential and proprietary information of similar
importance.

      16.2 Confidential Information will not include information that: (a) is in or enters the public
domain without breach of this Agreement; or (b) the Receiving Party lawfully receives from a third


                                                                                            Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 20 of 22



party without restriction on disclosure and without breach of a nondisclosure obligation; or (c) the
Receiving Party develops independently, which it can prove with written evidence; or (d) information
that the Receiving Party is required by law or regulation to disclose.

17. MISCELLANEOUS

        17.1 Assignment - The rights and/or obligations contained in this Agreement may not be
assigned, delegated or otherwise transferred by either Party without the prior written approval of the
other Party except that either Party may assign this Agreement to an Affiliate or if the assigning Party
has a change of control or sale of all or substantially all of its assets. No assignment or delegation will
relieve either Party of liability for its obligations hereunder. Any purported assignment of rights or
delegation of duties in violation of this Section 16.1 is void.

        17.2 Governing Law - This Agreement, and any disputes arising from or relating to the
interpretation thereof, shall be governed by and construed under the state of Colorado law as such law
applies to agreements between Colorado residents entered into and to be performed within Colorado
by two residents thereof and without reference to its conflict of laws principles or the United Nations
Conventions for the International Sale of Goods. Except to the extent otherwise determined by Email
on Acid, any action or proceeding arising from or relating to this Agreement must be brought in a
federal court or state court in Colorado and each party irrevocably submits to the jurisdiction and
venue of any such court in any such action or proceeding.

       17.3 Waiver - No failure or delay by either Party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any single or partial exercise thereof preclude any
other or future exercise thereof or the exercise of any other right, power or privilege hereunder.

        17.4 Severability - In case any provision of this Agreement will be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining provisions of this Agreement
will not in any way be affected or impaired thereby and the parties will begin negotiations for a
replacement of the invalid, illegal or unenforceable provision.

        17.5 Relationship Between Parties - In all matters relating to this Agreement, each Party will
act as an independent contractor. Neither Party will represent that it has any authority to assume or
create any obligation, express or implied, on behalf of the other Party, nor to represent the other Party
as agent, employee, or in any other capacity.

       17.6 Notices - All notices required to be sent hereunder will be in writing, sent to the addresses
above with a copy to legal counsel at the same address, or to such other address as a Party may
designate in writing as set forth herein, and will be deemed to have been given: (i) upon delivery, if
delivered personally, by electronic mail with confirmed receipt, or if sent by facsimile with
simultaneous confirmation copy; or (ii) two (2) days after the date of deposit with an internationally
recognized overnight courier.

        17.7 Force Majeure - No delay, failure, or default in performance of any obligation of either
Party hereunder will constitute a breach of this Agreement to the extent caused by Force Majeure. The
term “Force Majeure” will be defined to include fires, earthquakes, or other casualties or accidents,
acts of God, severe weather conditions, strikes or labor disputes, war or other violence, any law, order,

                                                                                               Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 21 of 22



proclamation, regulation, ordinance, demand, or requirement of any governmental agency, or any
other event beyond the reasonable control of a Party.

       17.8 Survival - In addition to any other terms that, by their nature survive expiration or
termination, the following provisions will survive any expiration or termination of this Agreement:
Sections 2 (Intellectual Property Rights); 6 (Limitation of Liability); 8.3 (Effect of Termination); 7
(Indemnity); 15 (Intellectual Property); 16 (Confidentiality); and 17 (Misc.).

       17.9 Cumulative Rights - All remedies, rights, undertakings, obligations and agreements
contained in this Agreement will be cumulative and in addition to the respective Party’s other rights
and remedies available at law and/or equity.

       17.10 Counterparts - This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, and all of which taken together will constitute one and the same
Agreement.

        17.11 Entire Agreement - This Agreement sets forth the entire agreement between the parties
and supersedes prior proposals, agreements, and representations between them, whether written or
oral relating to the subject matter of this Agreement. This Agreement may be modified only by a
writing signed by an authorized representative of each Party.

         17.12 Equitable Relief - Each of the Parties acknowledges and agrees that a breach or
threatened breach by a Party of the provisions of Sections 2 (Intellectual Property Rights); 15(
Intellectual Property) and/or 16 (Confidentiality) will cause irreparable damage to the non-breaching
Party and in the event of such a breach, the non-breaching Party will have, in addition to any other
rights it may have, the right to seek equitable relief, including injunctive relief without an obligation to
prove actual damages, post bond or any other security.

17.13 Non-Solicitation of Employees/Contractors - As further inducement for the Parties to enter into this
Agreement, no Party will, during the Term or for a period of two years following the termination or expiration of
this Agreement: (a) induce or attempt to induce, directly or indirectly, any employee of the other Party to leave
his or her employment with such Party; (b) interfere, in any way, with the relationship between the other Party
and its employees; or (c) induce or attempt to induce any employee, or independent contractor of the other
Party to cease doing business with such Party, or in any way interfere with the relationship between any
employee, or independent contractor of the other Party. Notwithstanding the foregoing, nothing shall prevent
employees or independent contractors of either Party from independently applying for a position with the other
Party so long as such application was not as a result of an inducement or attempt to induce that employee to
leave his/her employment with the original employer.




                                                                                                   Exhibit 1
  Case 1:19-cv-03496-MEH Document 6 Filed 12/11/19 USDC Colorado Page 22 of 22



Licensee:                                Email on Acid:
(Signature)                              (Signature)




  Ryan Pfenninger
_____________________________________    John Thies___________________________

(Typed or Printed Name)                  (Typed or Printed Name)

         CTO
Title: _______________________________   Title: ___Partner______________________

         August 3, 2015
Date: _______________________________    Date: ___June 26, 2015________________




                                                                                   Exhibit 1
